Citation Nr: 0712297	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  99-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD
J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1991.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, that denied the benefit sought 
on appeal.  

In April 2005 and June 2003 the Board remanded the matter for 
additional development.  Those actions having been completed, 
the claim has been returned to the Board and is now ready for 
appellate disposition

In the April 2005 remand, the Board referred the veteran's 
claims for service connection for depression, for an 
increased rating for the duodenal ulcer, and for a waiver of 
recovery of an overpayment of her disability pension account.  
It appears no action has been taken on this matter since the 
remand.  Accordingly, the matters are again referred to the 
RO for appropriate action.  


FINDING OF FACT

The veteran has PTSD that is related to service.





CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.159, 3.303, 3.304(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she has PTSD as a result of 
harassment, sexual abuse, and sexual assault she received 
while stationed as a cook in Germany.  The veteran contends 
she was raped multiple times by multiple men over the course 
of her duty in Germany.  

VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Under 38 C.F.R. § 3.304(f)(3), VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 



Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  

Construing reasonable doubt in favor of the veteran, the 
veteran's claim meets these requirements for service 
connection.  The initial element is met because the veteran's 
most recent diagnosis of PTSD is documented in a November 
2006 VA examination.  As to the second and third elements for 
service connection, the Board is of the opinion that the 
evidence, at minimum, creates a reasonable doubt as to 
whether the veteran's claimed stressors occurred and are 
linked to her current PTSD.  In November 2006 the VA examiner 
linked the veteran's PTSD to the sexual trauma in service.  
There are no contrary nexus opinions associated with the 
file.  

There are also several pieces of evidence corroborating the 
claimed stressors, despite the fact that the veteran did not 
report or seek specific treatment for the majority of the 
abuse she endured.  While the National Records Personnel 
Center was unable to secure a roster of the unit to which the 
veteran was assigned in service, personnel records do reveal 
the veteran was a cook stationed in Germany.  A February 1988 
service medical record documents a vaginal injury and 
bleeding.  An April 1988 record shows the veteran reported 
pain and an ultrasound and pelvic examination were ordered.  
An August 1988 record indicates abnormal vaginal bleeding.  
The veteran reported that she did not have a history of 
abnormal bleeding.  In February 1989 the veteran sought 
treatment for vomiting blood.  In her February 2005 hearing 
testimony the veteran recalled vomiting blood as a 
consequence of the stress she felt from the abuse.  Also in 
February 1989 the veteran reported to medical providers that 
the vomiting was related to nervousness and that she was 
feeling stressed.  In October 1990 she sought treatment for 
vomiting and abdominal pain.  On her Report of Medical 
History at separation the 

veteran reported having "nervous trouble" and 
depression/excessive worry.  She had not reported these 
symptoms at the time of entrance into service.  Moreover, an 
undated letter from the veteran's mother recounts the 
dramatic behavioral changes she noticed in the veteran after 
her entry into service.  The veteran's account of the abuse 
is consistent throughout the treatment records.

For all of these reasons, and resolving any reasonable doubt 
in the veteran's favor, the Board finds that direct service 
connection has been established for the veteran's PTSD.  

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the 

determination reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

ORDER


Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


